     Case 2:16-cv-02353-GMN-EJY Document 192 Filed 04/20/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    R. ALEXANDER ACOSTA, Secretary of                         Case No. 2:16-cv-02353-GMN-EJY
      Labor, United States Department of Labor,
 5
                     Plaintiff,
 6
             v.
 7                                                                            ORDER
      WELLFLEET COMMUNICATIONS, LLC, a
 8    Nevada Limited Liability Company; NEW
      CHOICE COMMUNICATIONS, INC., a
 9    Nevada corporation; LIGHTHOUSE
      COMMUNICATIONS, LLC, a Nevada
10    Limited Company; ALLEN ROACH, an
      individual; and RYAN ROACH, aka RYAN
11    LORE, an individual,
12                   Defendants.
13

14           This matter is before the Court on Defendants New Choice Communications, Inc.,
15    Lighthouse Communications, LLC, and Ryan Roach aka Ryan Lore’s (collectively, the
16    “Defendants”) failure to respond to the Court’s Order, ECF No. 191.
17           On January 15, 2020, this Court granted the Defendants’ attorneys’ unopposed motion to
18    withdraw as counsel of record. Id. In addition, the Court vacated the pending settlement conference
19    in this matter and gave Defendants thirty days from the issuance of the Order to retain new counsel
20    for the purpose of, inter alia, appearing at a future court ordered settlement conference. Id. at 1:22–
21    23, 2:1–3. To date, Defendants have not responded to the Court’s Order.
22

23

24

25

26

27

28
                                                       1
     Case 2:16-cv-02353-GMN-EJY Document 192 Filed 04/20/20 Page 2 of 2




 1           Accordingly,

 2           IT IS HEREBY ORDERED that the Defendants are required to advise the Court, within ten

 3    calendar days of the issuance of this Order, whether they intend to retain legal representation in this

 4    matter. If so, Defendants are required to identify their counsel and provide the date their attorney(s)

 5    intend(s) to make an appearance on the record. Alternatively, Defendants must notify the Court if

 6    they elect to proceed pro se in this action.

 7           When a new date for a settlement conference is set in this matter, Defendants are ordered to

 8    appear on such date with counsel, if represented, or pro se, if proceeding unrepresented.

 9           DATED: April 20, 2020.

10

11                                                   ELAYNA J. YOUCHAH
                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       2
